Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s 6-28-21 election of the species of CD3 binding antibody/molecule having a Vh of SEQ ID NO: 100, wherein both Xaa positions are Ser, and a Vl of SEQ ID NO: 101, wherein Xaa is Asn is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-32, 34-52, 54 and 55 are pending.

Claims 1-3, 5-9, 12-32, 34-42, 44-52, 54 and 55 are under examination as they read on the species of CD3 binding antibody/molecule having a Vh of SEQ ID NO: 100, wherein both Xaa positions are Ser, and a Vl of SEQ ID NO: 101, wherein Xaa is Asn.

Claims 4, 10, 11, 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-28-21.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-9, 12, 16, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 30, 31, 32, 34, 35, 36, 37, 38-42, 44, 46-52, 54 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant is in possession of an antibody or an antigen-binding fragment of the antibody, comprising: a heavy chain sequence comprising CDRH1 comprising SEQ ID NO: 26, CDRH2 comprising SEQ ID NO: 98, and CDRH3 comprising the amino acid sequence represented by SEQ ID NO: 28; and a light chain sequence comprising CDRL1 comprising SEQ ID NO: 29, 
CDRL2 comprising SEQ ID NO: 99, and CDRL3 comprising SEQ ID NO: 31; wherein the antibody or antigen-binding fragment binds to human CD3 and to cynomolgus monkey CD3, and 
wherein in CDRH2, the first Xaa is selected from the group consisting of R and S, and the second Xaa is S; and in CDRL2, Xaa is selected from the group consisting of Q, A, G, S, N, and D, however, applicant is not possession of the breadth of antibodies encompassed by claims 1, 2, 5, 6, 8, 9, 12 and dependent claims thereof as they encompass in their breadth step, e.g., antibody or antigen-binding fragments that bind to human CD3 and to cynomolgus monkey CD3, wherein said antibody of antigen-binding fragment has any amino acid residue at the first and second Xaa of SEQ ID NO: 100 and any amino acid residue at the Xaa of SEQ ID NO: 101, or for an antibody or an antigen-binding fragment of the antibody, comprising: a heavy chain 

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116.

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  

For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf).  

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct.  

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) except insofar as the MPEP indicates that disclosure of a fully characterized antigen may provide written descriptive support of an antibody to that antigen.

In particular MPEP § 2163 instructs that the “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 

 Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

In the instant case, the claims are drawn e.g., antibody or antigen-binding fragments which bind to human CD3 and to cynomolgus monkey CD3 wherein said antibody of antigen-binding fragment can have any amino acid residue at the first and second Xaa of SEQ ID NO: 100 and further any amino acid residue at the Xaa of SEQ ID NO: 101, or for an antibody or an antigen-binding fragment of the antibody, comprising: a heavy chain sequence comprising CDRH1 comprising SEQ ID NO: 26, CDRH2 comprising SEQ ID NO: 98, and 
CDRH3 comprising the amino acid sequence represented by SEQ ID NO: 28; and a light chain sequence comprising CDRL1 comprising SEQ ID NO: 29, CDRL2 comprising SEQ ID NO: 99, and CDRL3 comprising SEQ ID NO: 31; wherein the antibody or antigen-binding fragment binds to human CD3 and to cynomolgus monkey CD3, and wherein in CDRH2 the first Xaa is selected from the group consisting of A, E, G, H, I, L, T, V, R, and S, and the second Xaa is S, or 

According to the specification in the paragraph bridging pages 57-58, “In the present invention, "recognition," i.e., "binding," means binding which is not non-specific adsorption.  Examples of criteria for determining whether recognition is achieved or not, i.e., binding is achieved or not, can include a dissociation constant (hereinafter, referred to as “KD”).  Preferably, the antibody, etc. of the present
invention has a KD value of 1 x 10-5 M or lower, 5 x 10-6 M or lower, 2 x 10-6 M or lower, or 1 x 10-6 M or lower for CD3.”

The specification teaches the prior art anti-CD3 antibody known as OKT3 “does not react with CD3 derived from…cynomolgus monkeys…” (see page 3, Section 6).  At Fig. 49, the specification shows that a humanized OKT3 antibody designated “C3E-7036” only binds cynomolgus at an exceptionally high concentration, 1000 nM.  The skilled artisan considering Fig. 49 would draw the conclusion that the “C3E-7036” humanized OKT3 antibody, like the parent OKT3 antibody, can bind cynomolgus OKT3 only via non-specific adsorption.  

Likewise, the skilled artisan considering Fig. 106-2 would similarly conclude that the “7095” antibody, which is based on the scFv of SEQ ID NO: 84 wherein the amino acids as Xaa1 and Xaa2 of SEQ ID NO: 100 are “Ser” and wherein the amino acid as Xaa1 of SEQ ID NO: 101 is “Ala,” like the “C3E-7036” humanized OKT3 antibody, binds cynomolgus OKT3 only via non-specific adsorption.  

Indeed, considering the binding curves displayed in Figs. 48, 49, 106-1 and 106-2, it appears that the instant specification teaches 14 antibodies capable of binding to human CD3 and to cynomolgus monkey CD3 – the scFv antibodies of SEQ ID NOs: 19, 22, 25, 60, 64, 66, 68, 70, 72, 74, 76, 78, 80 and 82.  The amino acid sequences of these antibodies as well as the amino acid sequence of the “7095” antibody (SEQ ID NO: 84), which binds cynomolgus OKT3 only via non-specific adsorption, are shown in the attached alignment with boxes around the heavy and light chain CDRs.

As displayed in the attached alignment, a limited number of amino acid alterations have been tested in the first Xaa of the heavy chain variable domain of SEQ ID NO: 100 (S, R and N).  Moreover, in all instances where in the first Xaa = Asn, the Xaa of the light chain = Asp.  By contrast, there are a total of 203 = 8,000 possible variants when the Xaa residues can be any amino acid as recited in SEQ ID NOs: 98-101 of the instant claims.  The skilled artisan considering the teachings of the instant specification would have no way of predicting which of these 7,886 not yet characterized combinations will bind via specific absorption to human and cynomolgus monkey CD3.  However, the skilled artisan would have reason to believe that some of these combinations will fail to bind via specific absorption to human and cynomolgus monkey CD3 as occurs with the C3e-7095 variant of SEQ ID NO: 84.

Furthermore, claims 19 and 20 depend from claim 14 and recite that the antibody is either encoded by a nucleic acid sequence that hybridizes under stringent conditions with a nucleic acid sequence encoding the antibody of claim 14 (clm 19), or that the antibody comprises a heavy chain amino acid sequence at least 90% identical to the heavy chain sequence recited in claim 14 and a light chain amino acid sequence at least 70% identical to the light chain sequence recited in claim 14 (clm 20).   

Setting aside for examination purposes the fact that claims 19-24 fail to further limit the subject matter of the claim upon which they depend, and further fail to include all the limitations of the claim upon which they depend (see below), SEQ ID NO: 80 of claim 14 is a single amino acid sequence while the antibodies of claims 19-24 are drawn to an enormous genus of sequences with structural homology to SEQ ID NO: 80 and/or binding ability like that of SEQ ID NO: 80, including, e.g., SEQ ID NO: 80 homologs having up to 12 amino acid changes in the heavy chain and up to 33 amino acid changes in the light chain, e.g., homologs wherein the Vh CDR3 is completely different (while the Vh CDR1 and CDR2 sequences are unchanged) and wherein the Vl CDRs are completely different from the CDRs of SEQ ID NO: 80 insofar as the antibody continues to bind to human CD3 and cynomolgus CD3 (see claim 20 noting that claims 19, 21, 22, 23 and 24 have even greater breadth than claim 20).  However, the teachings of the instant 

The teachings of the instant specification showing that a relatively small number of SEQ ID NO: 80 homologs (see attached alignment) bind via specific absorption to human and cynomolgus CD3 (see above) are insufficient to put the skilled artisan in possession of the vast genus of antibody variants encompassed in the breadth of claims 19-24.
For example, to put the breadth of claim 20 (which is arguably likely the smallest genus of that claimed genera) into perspective, the number of variants containing as many as 12 amino acid changes within the heavy chain, and as many as 33 amino acid changes in the light chain, is greater than (19)45  = 3.5 x 1057, which is a number many, many orders of magnitude greater than the maximum estimated number of stars in the galaxy (700 x 109, see, e.g., https://www.space.com/25959-how-many-stars-are-in-the-milky-way.html).

Any number of Vh and VL CDR residues are expected, a priori, to contribute to antigen binding and yet the instant specification and the knowledge in the art do not establish which residues of the disclosed Vh and VL CDRs are structurally essential to antigen binding versus those that are tolerant to change, and to what degree, i.e., conservative or radical.

To illustrate this point, consider Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28, cited herewith) which teaches “[t]he specificity and affinity of an antibody for its cognate antigen is determined by the sequence and structure of the variable fragment (Fv): a heterodimer consisting of the N-terminal domains of the heavy and light chains.  Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to 

Vajdos goes on to teach that "[b]y analyzing panels of point mutants, a detailed map of the
binding energetics can be obtained, but the process can be very laborious because individual
mutant proteins must be made and analyzed separately. In particular, a comprehensive analysis
of an antigen binding site would ideally encompass all CDR residues, and this would require the
analysis of dozens or even hundreds of point mutants." (see page 416, right column, first
paragraph). Vajdos solution to this dilemma was to make use of a shotgun scanning mutagenesis
which "uses phage displayed libraries of protein mutants constructed using degenerate codons
with restricted diversity." While this method of making libraries of mutants representative of the
potential antigen binding CDR residues was an improvement over previous strategies as taught
by Vajdos, it nonetheless required extensive experimentation to comprehensively scan the
potential CDR sequence space (see page 416, right column, 2nd paragraph and pages 425-427,
Materials and Methods.)

Furthermore, even after performing this comprehensive scanning mutagenesis of all CDR
residues from the particular anti-ErB2 antibody under study, Vajdos would still not have been
able to say which CDR residues were actually involved in antigen binding, and which were
involved in stabilizing the secondary and tertiary structure of the CDRs within the context of the
heavy and light chains as a whole, without the structure of the unbound antigen-binding site of
the antibody to aid in their analysis (see, in particular, Discussion, pages 422-425).

Rather, Vajdos needed to perform not only a comprehensive shotgun scanning mutagenesis of all
CDR residues of the antibody under study, but also needed a structure of the unbound antigen binding site in hand to gain a sufficient understanding of the contribution of each CDR to
antigen-binding to adequately predict which CDR residues can be changed, and to what extent,
or in what context of additional compensatory mutations in other regions of the antibody.
Moreover, given an amino acid substitution that ablated binding, without the crystal structure in
hand, still further experimentation would have been required to determine the flexibility in this
particular residue, i.e., it's general tolerance or intolerance to change.

As yet another example to illustrate the sensitivity of some antibodies to changes in their CDR residues, especially CDR3, consider the teachings of Bedouelle et al. (FEBS J. 2006 Jan;273(1):34-46, cited herewith).  While Bedouelle did not comprehensively scan all the CDR residues of their antibody using a combination of alanine and homologous substitutions as shown in Vajdos, Bedouelle did examine the effects of alanine substitutions on each of the residues of the antibody heavy and light chain CDR3 regions and showed mutation of certain residues cause a >100 fold drop in binding affinity (see Table 1).  As described by Bedouelle, some of these loss of function mutations were hypothesized to have a direct effect on antigen binding while others were hypothesized to indirectly affect the conformation of the antigen binding site, thereby indirectly affecting antigen binding (see Discussion Section).  Thus, the teachings of Bedouelle provide further illustration of the unpredictability of making mutations within the CDR region of an antibody.

Notably, while the teachings of Vajdos and Bedouelle demonstrate the unpredictable effects of even single amino acid changes on antibody:antigen binding, there is an additional level of unpredictability in the art associated with making multiple changes in any given CDR(s).  

In particular, even in those instances where one can show certain residues of a given CDR are generally tolerant of single amino acid changes, this does not necessarily mean a combination of single amino acid changes, even to the same residues shown to tolerate change when mutated in isolation, will be tolerated.  As an example consider Brown et al. (J Immunol. 1996 May 1;156(9):3285-91, cited herewith) which describes how the Vh CDR2 in a particular antibody was generally tolerant of single amino acid changes; however, the antibody lost binding upon the introduction of pairs of single amino changes in the same region (see, in particular Tables I and II and column bridging paragraph on page 3290).

Additionally, as emphasized by the teachings of Colman (Research in Immunology, 145:33-36, 1994, cited herewith) the type of CDR amino acid substitution, i.e., conservative vs. non-conservative, is not necessarily a good predictor of antigen binding: "[t]he above examples paint a confusing picture of the specificity of antibody-antigen interaction.  In one structural context, a 

Given the above the skilled artisan cannot extrapolate from the disclosure of the instant specification to establish possession of the vast breadth of antibody variants of claims 19-24 that bind to human CD3 and cynomolgus CD3 encompassed by the instant claims.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of antibody-like binding molecules because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the relationship between the particular amino acid sequence of the instantly claimed antibody and its ability to bind antigen, can dramatically affect antigen-antibody binding.  

Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of antibodies.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."

The instant specification describes the production of a rat antibody that binds human CD3ε/CD3δ (see paragraph 0154, “C3-147,” SEQ ID NO: 15) and humanized variants thereof (SEQ ID NOs: 19, 22, 25 and 64), as well as additional variants of SEQ ID NO: 22 (SEQ ID NOs: 60, 66, 68, 70, 72, 74, 76, 78, 80, 82 and 84)(see attached alignment).  The method for making the C3-147 antibody is described in Example 1 and involves the in vivo electroportion of intramuscular injected hCD3ε and hCD3δ encoded plasmid DNAs into rat cells, followed by 

The instant specification further teaches crystallization of a complex of CD3εδ and a humanized version of the C3-147 antibody, “C3E-7034.”  (see Example 5).  At page 165 of the specification it is disclosed that the CD3ε amino acid residues listed in claim 24 “have a distance within 4 angstroms of C3E-7034 and have been interpreted as being epitopes on CD3ε for C3E-7034….”

However, the skilled artisan would need to resort to undue experimentation to produce the representative members of the genus of antibodies that either “bind to the same site on CD3 as that is bound by an antibody…according to claim 14,” or that “[bind] the site on human CD3…constituted by 7 or more amino acids selected from the 55th serine (Ser), the 56th glutamic acid (Glu), the 58th leucine (Leu), the 59th tryptophan (Trp), the 65th asparagine (Asn), the 66th isoleucine (Ile), the 77th serine (Ser), the 78th aspartic acid (Asp), the 101st arginine (Arg), the 102nd glycine (Gly), the 103rd serine (Ser), the 104th lysine (Lys), and the 105th proline (Pro) in the amino acid sequence represented by SEQ ID NO: 1” (as recited in claims 22 and 24, respectively).

The disclosure of a single rat antibody produced by the method described in Example 1 provides the skilled artisan with insufficient direction or guidance to produce the genus of claimed antibodies in the absence of undue experimentation.  The instant specification provides no indication how many hybridomas needed to be screened to identify an antibody capable of binding to the same site on human and cynomolgus CD3 as the C3E-7034 antibody, much less how many hybridomas needed to be screened to identify an antibody that either “binds to the same site on CD3 as that is bound by an antibody…according to claim 14,” or that “[binds] the site on human CD3…constituted by 7 or more amino acids selected from the 55th serine (Ser), the 56th glutamic acid (Glu), the 58th leucine (Leu), the 59th tryptophan (Trp), the 65th asparagine (Asn), the 66th isoleucine (Ile), the 77th serine (Ser), the 78th aspartic acid (Asp), the 101st arginine (Arg), the 102nd glycine (Gly), the 103rd serine (Ser), the 104th lysine (Lys), and the 105th proline (Pro) in the amino acid sequence represented by SEQ ID NO: 1.”

Moreover, even if one could use, e.g., design CD3 fragment that retains the structure of the 

Notably, demonstrating that a given antibody competes for binding with the C3E-7034 antibody or one of its homologs recited in claim 14 such as SEQ ID NO: 60 would be insufficient to show said antibody recognizes the same epitope as the C3E-7034 antibody because antibodies can compete for antigen binding without binding the same epitope (see, e.g., Damschroder et al., Mol Immunol. 2004 Aug;41(10):985-1000, especially page 998, right col. through page 999, cited herewith).

To further illustrate why the teachings of the instant specification are insufficient to establish possession of the vast genus of antibodies encompassed by the instant claims, consider, e.g., the teachings of Meyer et al. (British Journal of Haematology, 2018, 180, 808–820, cited herewith).  

Meyer describes the core binding region of the well-known type I (CDC), anti-CD20 antibody rituximab corresponds to amino acid residues 170-ANPS-173, wherein N171 is the key residue for binding.  

By contrast, the type II (PCD), anti-CD20 antibodies OBZ and B1 share an overlapping epitope with rituximab (170-ANPSEKNSP-178); however, in contrast to rituximab the residues at positions 176–178 contribute the most to binding (see page 809, left col., 2nd full paragraph).

Meyer also described the production and characterization of a panel of new type I, anti-CD20 antibodies which bind epitopes contained within or nearby the rituximab 170-ANPS-173 epitope (see page 811, “New CD20 mAbs with overlapping, but distinct epitopes,” see also page 815-16 bridging paragraph).  These new murine anti-CD20 antibodies have unique heavy and light chains compared to rituximab, wherein the Vh CDR3 is the least conserved region of these antibodies (see Fig. 1 and page 811, left col., 2nd full paragraph).



“detailed epitope mapping was performed for both mIgG2c-CD20 mAbs m1 and m2, by using PepScan technology.  We identified the critical residues of m1 to be 168EPANPSEK175 by using linear (Figure S2A) and circular (Fig 2C, left) peptides with a positional amino acid scan covering the larger extracellular loop.  Also for m2, a signal decrease below the WT binding signal occurred within the 168EPANPSEK175 sequence motif but the binding signal to the linear (Figure S2B) and circular (Fig 2C, right) peptide was rather low. This suggests that the epitope of both mAbs is located on the larger loop in the same region, however their binding characteristics are different.  The data suggests that m1 binds a linear epitope, whereas m2 binds to a conformational epitope.” 

(see page 811, right col., last full paragraph).

Moreover, while these antibodies bind within or nearby the rituximab 170-ANPS-173 epitope they do so with heavy and light chain CDRs non-homologous to those of rituximab (again, see Fig. 1).  Thus, even if multiple antibodies bind epitopes within the same small region of a given polypeptide, it is not uncommon for said antibodies to bind to different amino acids even within said small region and for said antibodies to have structurally dissimilar CDRs, especially so for CDRH3.

In conclusion, the teachings of the instant specification are insufficient to enable the skilled artisan to make the genus of antibodies that bind the same site on human and cynomolgus CD3 as, e.g., the SEQ ID NO: 60 homolog of the C3E-7034 antibody, or to make the genus of antibodies that “[binds] the site on human CD3…constituted by 7 or more amino acids selected from the 55th serine (Ser), the 56th glutamic acid (Glu), the 58th leucine (Leu), the 59th tryptophan (Trp), the 65th asparagine (Asn), the 66th isoleucine (Ile), the 77th serine (Ser), the 78th aspartic acid (Asp), the 101st arginine (Arg), the 102nd glycine (Gly), the 103rd serine (Ser), the 104th lysine (Lys), and the 105th proline (Pro) in the amino acid sequence represented 

The instant specification does not provide sufficient teachings or objective evidence to guide the skilled artisan to produce the antibodies encompassed by the breadth of the instant claims.  Rather, the instant claims encompass an invention of tremendous scope, and essentially calls for trial and error by the skilled artisan to begin discovering the claimed invention without assisting the skilled artisan in such an endeavor, which is insufficient to constitute adequate enablement.

The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.

Therefore, undue experimentation would be required to produce the claimed invention commensurate with the scope of the claims from the written disclosure alone.  Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim 

Claims 19-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 19-24 depend from claim 14 and recite that the antibody is either encoded by a nucleic acid sequence that hybridizes under stringent conditions with a nucleic acid sequence encoding the antibody of claim 14 (clm 19), or that the antibody comprises a heavy chain amino acid sequence at least 90% identical to the heavy chain sequence recited in claim 14 and a light chain amino acid sequence at least 70% identical to the light chain sequence recited in claim 14 (clm 20), or that the antibody comprises a heavy chain and a light chain derived by substitution, deletion or addition of 1 or more amino acids from, e.g., SEQ ID NO: 80 of claim 14 (clm 21), or that the antibody either “binds to the same site on human CD3 as that is bound by an antibody…according to claim 14” (clm 22), or that “competes with an antibody…according to claim 14” (clm 23), or that binds certain human CD3 residues recited in claim 24.  Thus, claims 19-24 fail to further limit the subject matter of the claim upon which they depend and further fail to include all the limitations of the claim upon which they depend in that, i.e., SEQ ID NO: 80 of claim 14 is a single amino acid sequence while the antibodies of claims 19-24 are drawn to an enormous genus of sequences, e.g., with structural homology to SEQ ID NO: 80 and/or with binding ability like that of SEQ ID NO: 80.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 35-37, 46-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-48 of copending Application No. 16483211 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate claims 1, 35-37, 46-48.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed.

However, claims 3, 13-15, 17-18, 29, 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further insofar as said claims were further amended to be limited to the species of CD3 binding antibody currently under examination, i.e., the species of CD3 binding antibody/molecule having a Vh of SEQ ID NO: 100, wherein both Xaa positions are Ser, and a Vl of SEQ ID NO: 101, wherein Xaa is Asn.  Moreover, insofar as applicant were to overcome the outstanding rejections of record as to the elected species of antibody, additional species encompassed in the breadth of claims 3, 13-15, 17-18, 29, 45 would be rejoined and subject to further examination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/            Primary Examiner, Art Unit 1644